FI L E D
MAY 23 2014
UNrTEr) srArEs Disrizlcr coURT

FoR THE DISTRICT or CoLUMBIA am ii»`§ii'i|`i'itii'ii¢ii iiiii,i'.i:i§l',
Michael Walker, )
Plaintiff, l
v. l Civil Action No. / ?"` !!/
United States of America, l
Defendant. §

MEMORANDUM OPlNION

This matter is before the Court on its initial review of plaintiffs pro se complaint and
application to proceed in forma pauperis. The application will be granted and the complaint will
be dismissed pursuant to 28 U.S.C. § l9l5A, which requires dismissal of a prisoner’s complaint
upon a determination that it fails to state a claim upon which relief may be granted.

PIaintiff is a prisoner at the F ederal Prison Camp in Berlin, New Hampshire. He sues the
United States under the Federal Tort Claims Act ("FTCA"), 28 U.S.C. §§ l346(b), 2671-80, for
3100 billion. See Compl. ll 42. Plaintiff complains about the federal sentencing guidelines that
"criminalized crack cocaine-at a rate 100 times greater than powder cocaine, in a manner that
clisproportunately affected African Americans . . . ." Id. ‘|l 6. He attaches to the complaint the
final decision of the United States Sentencing Commission, which denied the FTCA claim on
November 18, 2013.

The United States has consented to be sued for monetary damages "under circumstances
where the United States, if a private person, would be liable to the claimant in accordance with

the law of the place where the act or omission occurred." 28 U.S.C. § l346(b)(l). Such consent
l

does not encompass the alleged conduct forming the basis of this action. See, e.g., Hornbeck
Offshore Transp., LLC v. U.S., 569 F.3d 506, 510 (D.C. Cir. 2009) (agreeing with other circuit
courts "that ‘it is virtually axiomatic that the FTCA does not apply where the claim[] . . . arises
out of the failure of the United States to carry out a federal statutory duty in the conduct of its
own affairs’ ") (quoting Sea Air Shuttle Corp. v. United States, 112 F.3d 532, 536 (1st Cir.
1997)) (alterations and other citations ornitted). Furthermore, to the extent that plaintiff is
alleging that the guidelines applicable to his sentence violate the equal protection clause of the
United States Constitution, he fares no better because Congress has not waived the sovereign’s
immunity from a lawsuit for damages based on constitutional torts. FDIC v. Meyer, 510 U.S.
471, 476-78 (1994). Hence, this case will be dismissed. A separate Order accompanies this

Memorandum Opinion.

%/z/?,tt;;,t~

May vi , 2014 United States District judge